IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,842-01


                          EX PARTE RICKY LEE SMALL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1267577 IN THE 262nd DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirteen years’ imprisonment. The First Court of Appeals

affirmed his conviction. Small v. State, No. 01-10-00983-CR (Tex. App.—Houston [1st Dist.],

delivered July 7, 2011, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                      2

application to the trial court for findings of fact and conclusions of law.

       On remand, the trial court held a live evidentiary hearing addressing the allegation raised in

this application. Based on the habeas record and the testimony provided at that hearing, the trial

court has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-10-00983-CR

that affirmed his conviction in Cause No. 1267577 from the 262nd District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

Delivered: November 19, 2014
Do not publish